Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. 
Applicant's argument:
The limitation “wherein the one or more parameters comprises a length of the energy beam path and/or a length difference of at least two energy beam paths” is not taught by Dallarosa. 

Examiner's Response:
Dallarosa teaches that the focus of the beams changes the spacing of the beam spots in Paragraph(s) 0064. I felt this met this limitation because the spacing of the beam spots represents a length difference of at least two energy beam paths because the spacing between two of the beam spots represents a “length difference”. 
Further, the instant application defined “energy beam path” as the length difference in beam spots between two melt pools (see where the energy beam path is described  “in the build plane” on Page(s) 1 Paragraph(s) 1; and see where the “energy beam path” is described as “in the build plane” in Claim 1 of the Claims filed on 09/14/2020). 

Applicant's argument:
Dallarosa does not inherently or expressly disclose controlling the ratios of energy input or spot size based on the energy beam path length difference.

Examiner's Response:
The mark-to-space ratio represents the size of the spacing of the beam spots and the spot size (see Paragraph(s) 0064).

Applicant's argument:
Dallarosa does not disclose calculating the energy beam path length on the build plane.

Examiner's Response:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., calculating the energy beam path length on the build plane) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743